846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy J. TRAVIS, Plaintiff-Appellant,v.DEPARTMENT of the ARMY, USA Troop Support Agency, NortheastCommissary Region, Fort George G. Meade, M.D., RoyBallinger, Director, Jacques Loraine, Deputy Director,Fernand Verrier, Resource Manager, Defendants-Appellees.
No. 87-1177.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 12, 1988.Decided April 14, 1988.

Dorothy J. Travis, appellant pro se.
Beth Perovich Gesner, Assistant United States Attorney, Richard O. Hatch, Office of the Judge Advocate General, for appellees.
Before K.K. HALL, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's employment discrimination complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny the request for appointment of counsel, dispense with oral argument, and affirm the judgment below on the reasoning of the district court.  Travis v. Department of the Army, C/A No. 87-945-S (D.Md. Aug. 31, 1987).


2
AFFIRMED.